Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 1 of 11 PageID #: 1728




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION


  UNITED STATES OF AMERICA                          §
                                                    §
  VS.                                               §            NO.1:20-CR-79
                                                    §
  JONATHAN LIMBRICK (1)                             §


             GOVERNMENT=S RESPONSE TO DEFENDANT=S MOTION
                         TO WITHDRAWL PLEA

         COMES NOW THE UNITED STATES OF AMERICA, by and through the

  United States Attorney and files the Government=s Response to Defendant=s Motion to

  withdraw plea. For the following reasons this Honorable Court should deny the motion

  to withdraw plea.


                                               I.

                   THE COURT SHOULD DENY THE DEFENDANT'S
                        REQUEST TO WITHDRAW HIS PLEA

         If this Honorable Court should decide to entertain the Defendant's motion to

  withdraw his plea, the Court should deny the motion because his claim is untimely, and

  he claims he is unaware of what he was signing, which is contrary to what he swore to

  under oath at the plea hearing.

         Once the district court accepts a defendant's guilty plea, the defendant has no

  absolute right to withdraw his plea. Fed. R. Crim. P. 11(d); United States v. Conroy, 567
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 2 of 11 PageID #: 1729




  F.3d 174, 177 (5th Cir. 2009). A district court may grant a motion to withdraw a guilty

  plea upon a showing of “a fair and just reason for requesting the withdrawal.” Fed. R.

  Crim. P. 11(d)(2)(B). In assessing whether there is a fair and just reason for withdrawal

  of the guilty plea, the district court should consider the factors set forth in United States v.

  Carr, 740 F.2d 339, 343–44 (5th Cir. 1984). “[T]he burden of establishing a fair and

  just reason for withdrawing a guilty plea rests with the defendant.” United States v.

  Brewster, 137 F.3d 853, 858 (5th Cir. 1998). The district court should base its decision on

  the totality of the circumstances. United States v. McKnight, 570 F.3d 641, 646 (5th Cir.

  2009).

           In reviewing the denial of a motion to withdraw a guilty plea, this Court considers

  seven factors, namely, whether: (1) the defendant asserted his innocence; (2) withdrawal

  would prejudice the government; (3) the defendant delayed in filing the withdrawal

  motion; (4) withdrawal would inconvenience the court; (5) adequate assistance of counsel

  was available; (6) the plea was knowing and voluntary; and (7) withdrawal would waste

  judicial resources. United States v. Mendoza-Mata, 322 F.3d 829, 834 (5th Cir. 2003),

  citing United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). These are commonly

  referred to as the Carr Factors. No single factor or combination of factors mandates a

  particular result. Id. In this case, the Defendant falls well below the level required to

  meet the burden that he should be allowed to withdraw his plea.

           The following addresses the Carr Factors to establish that the Defendant has failed

  and cannot establish that he should be allowed to withdraw his plea.
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 3 of 11 PageID #: 1730




                                             II.

     THE GOVERNMENT DID NOT MEET WITH MR. LIMBRICK WITHOUT HIS
                        ATTORNEY PRESENT

        Mr. Limbrick claims the government met with Mr. Limbrick without his attorney.

  This is simply not true. Mr. Limbrick was on the eve of trial, his attorney was under a

  COVID-19 lockdown, and could not meet with his client to discuss signing a plea

  agreement. On March 12, 2021, a motion to continue was filed with this court in which

  Mr. Limbrick and defense counsel were not in a position to make a choice on whether to

  plead guilty or not. On the same day this court denied that motion. The undersigned

  U.S. Attorney with the permission of Mr. Limbrick’s defense counsel, met with Mr.

  Limbrick in person with his attorney on the telephone, given the circumstances. The

  undersigned U.S. Attorney left the room several times so that Mr. Limbrick can confer

  with this attorney before signing a favorable plea agreement. Given the denial of a

  motion for continuance, and the defense counsels inability to travel from Houston, Texas

  to Beaumont, this was the only way to secure a signature on the plea agreement.

  Furthermore, the defense counsel did not bring up any issues with this meeting at the plea

  hearing and neither did Mr. Limbrick.

                                                   III.

                          U.S. v. Carr, 740 F.2d 339 (5th Cir. 1984) Factors

         A.    Carr Factor (1), Assertion of Innocence
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 4 of 11 PageID #: 1731




         The Defendant fails to assert any specific facts to support a claim that he is

  innocent of the charges on which he has admitted, under oath, of both his guilt and his

  involvement in the offenses. To the contrary, during the Rule 11 plea hearing the

  defendant admitted he signed the factual basis, and that it was true and correct. In fact,

  Defendant pled guilty on, a plea hearing was held before this honorable court, and none

  of the issues raised in this March 18, 2021 motion were presented by defense counsel

  (Bryan Owens) or Mr. Limbrick. The Defendant’s motion to withdraw his plea was

  filed on August 19, 2021. The time frame between the date the Defendant pled guilty

  and the time the motion to withdraw plea was filed in 154 days. In such instances, the

  Court of Appeals for the Fifth Circuit has repeatedly held that a claim of innocence

  (which is not present here), standing alone, does not justify the withdrawal of a guilty

  plea. Brewster, 137 F.3d at 858 (belated claim of innocence is far from sufficient to

  merit withdrawal of guilty plea); Grant, 117 F.3d at 789-90 (assertion that AI can=t in

  good conscience stand up here and say that I=m guilty if I feel in my heart that I=m

  innocent@ found insufficient to establish this factor); United States v. Hurtado, 846 F.2d

  995, 997 (5th Cir. 1988) (unadorned claim of innocence found insufficient); Carr, 740

  F.2d at 344 (same); United States v. Rasmussen, 642 F.2d 165, 167-68 (5th Cir. 1981)

  (same). To the contrary, the Supreme Court’s decision in Kercheval v. United States,

  274 U.S. 220, 47 S.Ct. 582 (1927), requires a defendant to give the Court good, specific,

  and factual reasons for the withdrawal of a guilty plea. Rasmussen, 642 F.2d at 169.

         B.     Carr Factor (2), Prejudice to the United States
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 5 of 11 PageID #: 1732




         The absence of proof of specific prejudice to the government does not give the

  defendant an absolute right to withdraw a guilty plea. Rasmussen, 642 F.2d at 168. To

  the contrary, the Fifth Circuit Court of Appeals has affirmed cases where motions to

  withdraw pleas were denied despite a concession from the government that it would inure

  no prejudice should the court permit the withdrawal. See, e.g., United States v.

  Benavides, 793 F.2d 612, 616 (5th Cir.), cert. denied, 479 U.S. 868 (1986).

         Here, however, there is no question that the Government will be prejudiced should

  the withdrawal motion be granted. The Government anticipated the guilty plea would be

  honored in this case, and the sentence would be rendered accordingly. Since the plea of

  guilty was entered, the Government has taken on new matters in anticipation that the case

  would proceed to sentencing. The Government would now have to re-allocate resources;

  it had devoted elsewhere to prepare for trial.

         C.     Carr Factor (3), The Delay in Filing the Withdrawal Motion

         The record reflects the Defendant pled guilty on March 18, 2021. The time frame

  between the day the Defendant pled guilty and the day the motion to withdraw his plea

  was field is 154 days. In such instances, the Court of Appeals for the Fifth Circuit has

  repeatedly held that a claim of innocence, standing alone, does not justify the withdrawal

  of a guilty plea. Thus, there was a lengthy delay between the dates of his plea and

  motion to withdrawal. This Court should consider the motion untimely. See Brewster,

  137 F.2d at 858 (affirming district courts= finding that delay of three months before filing

  eleventh-hour motion to withdraw guilty plea was untimely); Grant, 117 F.3d at 790
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 6 of 11 PageID #: 1733




  (same); Hurtado, 846 F.2d at 997 (same where motion to withdraw guilty plea made

  seven weeks after pleading guilty); Carr, 740 F.2d at 346 (22 days after guilty plea

  considered untimely). As the Court noted in Hurtado --

               Rule 32, however, was not intended Ato allow a defendant to
               make a tactical decision to enter a plea, wait several weeks,
               and then obtain a withdrawal if [s]he believes that [s]he made
               a bad choice.@
  Hurtado, 846 F.2d at 997, quoting Carr, 740 F.2d at 345.

         The longer a defendant delays in filing a withdrawal motion, the more substantial

  reasons he must establish for the delay.    Benavides, 793 F.2d at 617 (eight month

  delay). The standard for judging a defendant=s reasons for a delay is low where the

  withdrawal motion comes only days after the plea was entered. Where, however, a

  motion comes later -- in this instance 120 days after the entry of a guilty plea-- a

  defendant must meet a more demanding standard. Carr, 740 F.2d at 346.

         D.     Carr Factors (4) and (7), Withdrawal will waste judicial resources and

  cause inconvenience to the trial court:

         The Court of Appeals for the Fifth Circuit has found that, where the granting of a

  late motion to withdraw a guilty plea would disrupt the trial docket, inconveniencing the

  Court and wasting additional resources, it is a proper exercise of the district court=s

  discretion to deny the withdrawal. Grant, 117 F.2d at 790; Carr, 740 F.2d at 345-46.

  In assessing this factor, the Court in Carr found it appropriate for a district court to

  consider that the case was of Agreat magnitude@ and would take weeks to try. Id. Both

  these factors are present here.
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 7 of 11 PageID #: 1734




         This Court may also consider whether the rights of other accused persons awaiting

  trial would be affected by the loss of their position on the calendar should this case go to

  trial. Carr, 740 F.2d at 346. These findings would support the Court=s denial to permit,

  after the Defendant has been sentenced, to withdraw his plea of guilty.

         E.     Carr Factor (5), Adequate assistance of counsel was available

         The assistance of able counsel throughout the plea process Aweighs heavily against

  withdrawal of [the] plea.@ United States v. Still, 102 F.3d 118, 126 (5th Cir. 1996) cert.

  denied, 522 U.S. 806, 118 S.Ct. 43 (1997). It is without question that defense counsel

  was highly effective -- he negotiated a plea which was favorable to the Defendant. He

  received a Rule 11(c)(1)(c) agreement of 144 months which is below the calculated

  guidelines in this case.

         F.     Carr Factor (6), Plea was knowing and voluntary

         The rational for allowing a defendant to withdraw a guilty plea is to permit him or

  her to undo a plea that was unknowingly made at the time that it was entered. United

  States v. Carr, 740 F.2d 339, 344, (5th Cir. 1984), citing Everett v. United States, 336

  F.2d 979, (D.C. Cir. 1964), cert. denied, 471 U.S. 1004 (1985). The Rule was not meant

  to permit a defendant to make a tactical decision to enter a plea, wait several weeks, and

  then obtain permission to withdraw that plea if he or she believes that pleading guilty was

  a bad choice. Id. The burden of establishing a fair and just reason for withdrawing his

  plea remains at all time with the Defendant. Still, 102 F.3d at 124; Hurtado, 846 F.2d at

  997.
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 8 of 11 PageID #: 1735




         As the Fifth Circuit has held, a plea is not rendered involuntary because counsel

  strongly urges a defendant to plea. Jones v. Wainwright, 604 F.2d 414, 416 (5th Cir.

  1979). Rather, where an attorney Adetermines, in his professional judgment, that a guilty

  plea is in his client=s best interest, the plea will not be set aside on the ground that such

  advice amounted to coercion by the attorney.@ Id. See Anderson v. Henderson, 439

  F.2d 711, 712 (5th Cir. 1971).

         The Defendant makes no claim that the plea was not knowing and voluntary. At

  the time of his plea of guilty, the Defendant under oath informed the court that; he

  believed he was mentally competent to enter his plea; no one had forced him to plead

  guilty against his will; he was in fact guilty of the charges in the indictment; no one had

  threatened him; he understood the charges against him. The Defendant also told the

  Court that he understood his right to have a jury trial, his right to cross-examine

  witnesses, his right to remain silent, the presumption of innocence, and his right to

  present evidence if he so chose. The Defendant told the Court he wanted to waive those

  rights and enter a plea of guilty. The Defendant told the Court he was fully satisfied with

  his counsel and that he had no complaints about his attorney. The Defendant was

  advised of the maximum statutory punishment and he said he understood it. The Court

  found that the Defendant was competent and capable of entering an informed plea. That

  the Defendant was aware of the nature of the charges and the consequences of his plea.

  That his plea of guilty was entered knowingly and voluntarily.

         In the written Plea Agreement, the Defendant acknowledged he had read the Plea
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 9 of 11 PageID #: 1736




  Agreement and had reviewed it with his attorney; that he fully understood it and

  voluntarily agreed to it.

          In summary, the Defendant declared in open court and under oath that his plea

  was not the result of any force or coercion nor was it the result of any promises made to

  him. It is well-established that A[s]olemn declarations in open court carry a strong

  presumption of verity.@ Blackledge v. Allison, 431 U.S. 63, 74 (1977).

         The Court of Appeals for the Fifth Circuit has emphatically stated that it would not

  allow a defendant to withdraw a guilty plea simply on a lark --

                after a defendant has sworn in open court that [s]he actually
                committed the crimes, after [s]he has stated that [s]he is
                pleading guilty because [s]he is guilty, after the court has
                found a factual basis for the plea, and after the court has
                explicitly announced that it accepts the plea . . . .

  Grant, 117 F.3d at 791. To do so would Adegrade the otherwise serious act of pleading

  guilty into something akin to a move in a game of chess.@ Id.

                                                  III.

                                          CONCLUSION:

         As the Fifth Circuit has held:

                Were withdrawal automatic in every case where the
                defendant decided to alter his tactics and present his theory of
                the case to the jury, the guilty plea would become a mere
                gesture, a temporary and meaningless formality reversible at
                the defendant=s whim. In fact, however, a guilty plea is no
                such trifle, but a Agrave and solemn act,@ which is Aaccepted
                only with care and discernment.@
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 10 of 11 PageID #: 1737




   Grant, 117 F.3d at 791, quoting United States v. Hyde, 117 S.Ct. 1630, 1634 (1997)

   (citations omitted.). Here, that plea was accepted by the Court with Acare and

   discernment.@ For that and the foregoing reasons, the Defendant=s Motion to Withdraw

   his Guilty Plea 120 days after he pled guilty and after he was sentenced should be denied.

                                              IV.

         WHEREFORE PREMISES CONSIDERED, the Government prays that this

   honorable court deny the Defendant's Motion to withdraw his plea.



                                                    Respectfully Submitted

                                                    NICOLAS J. GANJEI
                                                    ACTING UNITED STATES ATTORNEY

                                                    /s/ Russell E. James
                                                    Russell E. James
                                                    Assistant U. S. Attorney
                                                    Eastern District of Texas
                                                    550 Fannin Suite 1250
                                                    Beaumont, Texas 77701
                                                    409/839-2538
                                                    409/839-2550 Fax
                                                    Texas Bar No. 24071416
                                                    Russell.James@usdoj.gov


                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been

   sent to James Makin, counsel of record, on this the 7th day of September via

   the CM/ECF system.
Case 1:20-cr-00079-MAC-ZJH Document 418 Filed 09/07/21 Page 11 of 11 PageID #: 1738




                                            _/s/Russell E. James
                                            Russell E. James
                                            Assistant U. S. Attorney
                                            Eastern District of Texas
                                            550 Fannin St. Suite 1250
                                            Beaumont, Texas 77701
                                            409/839-2538
                                            409/839-2550 Fax
                                            Texas Bar No. 24071416
                                            Russell.James@usdoj.gov
